DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 1-5 of the remarks, filed on 03/02/2022, with respect to claims 1, 3-9 and 11-15 have been fully considered and are persuasive.  The 35 USC 102 rejection of claims 1-15 has been withdrawn. 

Allowable Subject Matter
Claims 1, 3-9 and 11-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, the prior art of record neither shows nor suggests the combination of method steps of receiving, by a first receiving unit, an input signal outside the anechoic chamber; generating, by a signal generating unit, an emulated signal based on the input signal; transmitting, by a transmitting unit, the emulated signal inside the anechoic chamber to emulate the EME, wherein the transmitting unit comprises a transmitting antenna inside the anechoic chamber; receiving, by a second receiving unit, the emulated signal inside the anechoic chamber, wherein the second receiving unit comprises a receiving antenna inside the anechoic chamber; and adjusting, by the signal generating unit, the emulated signal generated by the signal generating unit based on the emulated signal transmitted by the transmitting unit and received by the second receiving unit.
Claims 3-8 depend from allowed claim 1 and are therefore also allowed.
With respect to claim 9, the prior art of record neither shows nor suggests the combination of structural elements comprising a first receiving unit configured to receive an input signal outside the anechoic chamber; a signal generating unit configured to generate an emulated signal based on the input signal; a transmitting unit configured to transmit the emulated signal inside the anechoic chamber to emulate the EME, wherein the transmitting unit comprises a transmitting antenna inside the anechoic chamber; and a second receiving configured to receive the emulated signal inside the anechoic chamber, wherein the second receiving unit comprises a receiving antenna inside the anechoic chamber, wherein the signal generating unit is further configured to adjust the emulated signal generated by the signal generating unit based on the emulated signal transmitted by the transmitting unit and received by the second receiving unit.
Claims 11-15 depend from allowed claim 9 and are therefore also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PUB 2014/0141727 discloses a method and apparatus for measuring the 
performance of antennas, mobile phones and other wireless terminals.
US PUB 2013/0099985 discloses a system for simulating electromagnetic environments 
including a network of a plurality of probes.
US PUB 2013/0052962 discloses a plane wave generation within a small volume of space for 
evaluation of wireless devices.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEMILADE S RHODES-VIVOUR whose telephone number is (571)270-5814. The examiner can normally be reached M-F (flex schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TEMILADE S RHODES-VIVOUR/Examiner, Art Unit 2867                                                                                                                                                                                                        
/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858